           Case 2:16-cv-02105-JAR Document 587 Filed 03/05/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS




STEVEN WAYNE FISH, et al.,

                               Plaintiffs,              Case No. 16-2105-JAR-JPO
      v.

SCOTT SCHWAB, in his official capacity as               NOTICE OF WITHDRAWAL OF
Secretary of State for the State of Kansas,             APPEARANCE

                               Defendant.


        PLEASE TAKE NOTICE that Rebecca Kahan Waldman, associated with the firm

Dechert LLP, hereby withdraws as counsel for Plaintiffs in the above-captioned matter. As of

March 6, 2021, Ms. Waldman will no longer be affiliated with Dechert LLP. This withdrawal

shall be effective as of that date, and Ms. Waldman should be removed from the list of ECF

recipients in this matter.

        PLEASE TAKE FURTHER NOTICE that the following attorneys will continue to

serve as counsel for Plaintiffs and that all further notices and pleadings are to be served upon

them at their respective addresses of record:
       Case 2:16-cv-02105-JAR Document 587 Filed 03/05/21 Page 2 of 3




SHARON BRETT (#28696)                      DALE HO*
American Civil Liberties Union of Kansas   R. ORION DANJUMA*
6701 W 64th St., Suite 210                 SOPHIA LIN LAKIN*
Overland Park, KS 66202                    EMILY RONG ZHANG*
Phone: (913) 490-4100                      American Civil Liberties Union Foundation,
Fax: (913) 490-4119                        125 Broad St.
sbrett@aclukansas.org                      New York, NY 10004
                                           Phone: (212) 549-2693
                                           Fax: (212) 549-2649
                                           dale.ho@aclu.org
                                           odanjuma@aclu.org
                                           slakin@aclu.org
                                           erzhang@aclu.org


NEIL A. STEINER*                           ANGELA M. LIU*
Dechert LLP                                Dechert LLP
1095 Avenue of the Americas                35 West Wacker Drive
New York, NY 10036                         Suite 3400
T: (212) 698-3500                          Chicago, Illinois 60601-1608
F: (212) 698-3599                          Phone: (312) 646-5800
neil.steiner@dechert.com                   Fax: (312) 646-5858
                                           angela.liu@dechert.com
                                           * admitted pro hac vice




Dated: March 5, 2021                         Respectfully submitted,
       New York, New York
                                             /s/ Rebecca Kahan Waldman
                                             Rebecca Kahan Waldman
                                             Dechert LLP
                                             1095 Avenue of the Americas
                                             New York, NY 10036
                                             Telephone: (212) 698-3500
                                             Facsimile: (212) 698-3599
                                             rebecca.waldman@dechert.com

                                             Withdrawing Attorney for Fish Plaintiffs
         Case 2:16-cv-02105-JAR Document 587 Filed 03/05/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that on March 5, 2021, a true and correct copy of the

foregoing was filed electronically and is available for viewing and downloading from the Court’s

CM/ECF system. Notice of this filing will be sent to all registered attorneys of record by

operation of the ECF System.

                                                    /s/ Sharon Brett
                                                    Sharon Brett
